DETAILED ACTION

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on July 23rd, 2021. The submission, however, is not fully responsive to the prior Office action because the amendments cancel the invention in claim 1 and cancel all the dependents related to that invention. Applicant’s amendments and new claims are an attempt to shift the invention from the invention originally reviewed and rejected. MPEP 706.07(h)(VI) states “Presentation of claims for different invention - Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions). See 37 CFR 1.145.”
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
This new communication elaborates on the distinction between the groupings of inventions set forth in the original notice of 18 August 2021, and well as specifying the action applicant must take in presenting a response to this notice.

Election/Restrictions
Newly submitted claims 1 and 33-60, and directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions consisting of, group I, the original invention with controlling language drawn to “temporarily store write data associated with a write operation directed to the at least one bank; store a time value representing a time for a subsequent write operation to be issued to the at least one bank; and issue the subsequent write operation based on the time value”. Group I relates to storing a time value that can then be used to issue a subsequent write at a later time. Group I has an example classification in G06F11/3072 which is a timed or triggered event. Another example classification is G06F11/3419 which is for recording or statistical evaluation of computer activity by assessing time. Group II consisting of the newly amended claims that have struck out the previous controlling language and added new language that does not store time values or issue subsequent writes based on said time value. Group II is drawn specifically to a first memory with a first latency and a second memory with a second latency and then sending data to the second memory via the second latency that is different from the first latency. Group II has an example classification in G06F13/161 which is for handling requests for interconnection or transfer with latency improvement. Additionally classification search in G11C 2207/2272 which is directed to latency related aspects would be performed. Group II can be accomplished without group I. Group I can be accomplished without group II. The holdover language that is the same between both groups has been determined to be generic computer items that bear no inventive weight.
group I and group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group I has separate utility such as for preventing overrun conditions in a memory system by setting a delay value for memory operations so that multiple operations do not back up and limit the efficiency of the device. Another example would be to store time values for performance analytics to assess the proper function of the memory based on stored time data.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) a reinstatement of the limitations of the original group I, elected by original presentation, in the pending independent claims, even though the requirement may be traversed (37 CFR 1.143). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERIC CARDWELL/Primary Examiner, Art Unit 2139